COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-160-CV



IN RE DAVID LORENZA JOYNER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

Relator has requested as an alternative to mandamus relief that this court “
construe this pleading as an appeal and order expansion of the entire trial court record to be produced/forward[ed] to this court by the district clerk’s office.” 
 Relator has not filed a notice of appeal in this court or in the trial court.  However, because relator’s request was received within thirty days after the trial court’s order of dismissal was signed and indicates his desire to appeal from the trial court’s judgment, this court construes relator’s request as a bona fide attempt to invoke the jurisdiction of this court.  The attempted appeal is assigned to a new cause number 2-07-199-CV.

The court will permit relator a reasonable time to file in this court a written notice of appeal that complies with rule 25.1 of the Texas Rules of Appellate Procedure.  
See
 
Tex. R. App. P.
 25.1, 44.3.  Accordingly, relator has until
 July 16, 2007
 to file a written notice of appeal with this court.  If no notice of appeal is filed, the appeal may be dismissed.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).



PER CURIAM





PANEL B:  MCCOY, LIVINGSTON, and WALKER, JJ.



DELIVERED:  June 14, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.